Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 14 August 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington Augst: 14th. 1804

I recieved your very kind letter of the 3d on Sunday evening & was inexpressibly shocked at the melancholy news it contain’d. Poor Mrs: Sargent. I most sincerely sympathize with you my beloved friend in grief for her early death. Amiable & lovely as she was every one who has seen her must deplore her loss, but you my best friend who have known her so long and once loved her so well must indeed mourn her untimely fate and bury her faults (if faults she had) in eternal oblivion I never saw her but twice but the last time I had that pleasure I was fully convinced that she still retain’d her affection for you which she could not conceal and I pitied her from my Soul convinced as I am she never ceased to lament the folly she was urged to commit and to deplore the blessing she had lost She is now translated to those realms of Bliss where no sorrow can intrude to happiness unchanging & eternal
Our Sweet Boys are both perfectly well John has another large double tooth though indeed I was not the least angry about the vermillion therefore do not accuse me when there is really no necessity excuse my last letter I was so low spirited I scarcely know what I wrote it was prompted by the most anxious solicitude and an excess of tenderness which must be a plea for any absurdity of which I may have been guilty—
Adieu my dearest friend I unceasingly pray that some fortunate occurence may H hasten your return to the arms of your / Very affectionate Wife
L. C. Adams